Exhibit 10.16

 

AKERNA CORP.

2019 EQUITY INCENTIVE PLAN

 

Award Agreement

 

This Award Agreement evidences an Award of Stock Appreciation Rights pursuant to
the provisions of the Akerna Corp. 2019 Equity Incentive Plan (the “Plan”) to
the individual whose name appears below (the “Participant”), pursuant to the
provisions of the Plan and on the following express terms and conditions
(capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Plan):

 

1.Name of Participant:

 

2.Number of Stock Appreciation Rights:

 

3.Date of Grant:

 

4.Strike Price:

 

5.Risk of Forfeiture:

 

6.Change of Control:

 

7.Settlement Terms:

 

The Participant hereby acknowledges receipt of a copy of the Plan as presently
in effect. The text and all of the terms and provisions of the Plan are
incorporated herein by reference, and this grant of Restricted Stock is subject
to these terms and provisions in all respects. Upon lapse of the Risk of
Forfeiture set forth above, the Participant shall remit to the Company an amount
sufficient to satisfy the required withholding tax obligation of the Company
that arises in connection with such lapse.

 

AKERNA CORP.         By:                              [NAME/TITLE]
                  Dated  

 

Agreed to and Accepted by:           [Name of Participant]
                  Dated

 